DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 15th, 2021 have been entered. Claims 1 and 15 have been amended.

The Section 112, 2nd paragraph rejections made in the Office action mailed March 16th, 2021 have been maintained despite Applicant’s amendments, due to Applicant’s arguments being unpersuasive and actually worsening the issue the Examiner had with claim 1.
The Section 102/103 rejections made in the Office action mailed March 16th, 2021 have all been withdrawn due to Applicant’s amendments.

Response to Arguments
Applicant’s arguments filed June 15th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges that they have reviewed the entirety of a large group of cited art and that the newly amended claim limitation is not available within it. However, it is clear Applicant did not even entirely review the cited references/paragraphs upon which the Examiner’s rejections depend. Huitema 1 explicitly/implicitly teaches the newly amended subject matter as claimed as recited below.

As an aside, the Examiner implores Applicant to cite where any newly added/non-previously claimed subject matter is taken from in the specification to incorporate into the claims. The Examiner believes Applicant has generic support for these amendments [PGPub, 0055-0056], but if more explicit support is given, the Examiner could not locate it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-4 & 6-15 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 1, the relationship between the first plurality of features and the film is unclear and has actually been made worse by Applicant’s amendments. Claim 5 would properly alleviate the Examiner’s concerns.
Regarding claims 3-4, it is unclear which gap is being referenced.
Claims 2 and 6-15 have been rejected for being dependent on an indefinite claim and failing to properly address the issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 & 13-15 of copending Application No. 16/622,990 in view of Huitema et al. (U.S. Pub. No. 2016/0037625 A1) (hereinafter “Huitema 1”).
The entirety of the first claim is replicated in claim 1 of ‘990, also including a first plurality and second plurality of interlocking devices on the first film and second film, respectively, wherein claim 15 
However, a gap of a first size between at least some adjacent ones of the first plurality of features and a gap of a second size between at least some other adjacent ones of the first plurality, wherein the first size is different from the second size is not taught by the claims of ‘990.
Huitema 1 teaches a flexible electronic device (apparatus) having a bend limiting structure comprising a flexible support sheet (first flexible film) having a plurality grooves (gaps) forming a plurality of adjacent islands (plurality of curvature arresting features) thereon (attached/integrated), wherein upon a force subject to the support that forms a “living hinge” that operates to control the amount of bending/curvature, wherein the islands are formed as trapezoids or chamfered rectangles (U-,V-shaped grooves), wherein the size, number, and/or spacing of the grooves can be varied to provide more or less flexing/curvature of the support in different directions and/or at different locations of the support along a single direction, wherein an example is given for the spacing of the grooves, and an additional example is width of the grooves (first/second gap) being varied to increase or decrease the amount of bending permitted by the support [0112].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a gap of a first size between at least some adjacent ones of a plurality of curvature arresting features and a gap of a second size between at least some other adjacent ones of a plurality of curvature arresting features, wherein the first size is different from the second size. One of ordinary skill in the art would have been motivated to such that not all portions of the support are not subject to the same 
Dependent claims 3-8 and 10-15 are largely replicated claims and/or would have been obvious based on the disclosed claims of ‘990.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, & 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (CN 104752622 A) (hereinafter “Li”).
Regarding claims 1, 5, and 7, Li teaches a flexible display device that can be bent in any direction without damaging the screen [0002] comprising a display area (All Figs. [12]) and a non-display area (All Figs. [11]) each extending along the longitudinal/lateral directions comprising a lower flexible substrate (All Figs. [2]) with a plurality of supporting units (features) (All Figs. [3]) attached/integral to and a upper flexible substrate (All Figs. [4]) [0039] also having a plurality of supporting units (features) attached/integral to, wherein the supporting units arrest the curvature of the by contacting on one or more sides/directions upon an applied force [0047 & Fig. 4], wherein the spacing/inteval (gap) between adjacent ones of a plurality of supporting units in the display area is S and is about 0 ~ S in the non-display area, which is taught/depicted to be different [0050, 0053, 0056, & Fig. 2], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. OR wherein, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Regarding claim 3, in an example, the gap is 0.08 mm [0052].

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, or optionally in view of Satoh (U.S. Pub. No. 2008/0055831 A1) (hereinafter “Satoh”). 
Regarding claims 4 and 6, LI teaches the supporting bodies are cylinders with hemispherical tops, but also teaches that other structures which can achieve the purpose of the present invention are valid [0042-0043], wherein the ratio of the spacing to the diameter/width and to the thickness of the supporting elements are outside the claimed ranges [0052], but may overlap given a range of curvatures. Furthermore, regarding claim 4, it has been held that where the only difference between the prior art and the claims is a recitation of the relative dimensions and a device having the claimed relative 
Alternatively, Satoh teaches a flexible image display device comprising a plurality of protrusions, which are functionally very similar to the supporting bodes in Li in that they limit the curvature upon flexing (Fig. 2) [0011-0013], comprising a plurality of trapezoidal/rectangular protrusions that can be formed via integral molding or bonded thereto [0033-0034, 0051-0052], wherein an example protrusion is 1 mm or 0.5 mm, a thickness of 0.15 mm, and an inclined surface of about 80° [0034, 0043, 0045, 0054], which using basic trigonometry to find length below the incline gives a calculated gap/distance between protrusions of at least 0.053 mm (assuming the bottom edges do not contact), which has a calculated ratio with the width of at least 0.1 and a calculated ratio with the thickness of at least 0.35.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the cylinders as trapezoids comprising dimensions similar to or within the claimed range applied to other desired curvatures. One of ordinary skill in the art at the time of invention would have been motivated to form similarly shaped features in an established design and looked to the art for successful examples and workable ranges.

Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, in view of Krall et al. (U.S. Pub. No. 2014/0099479 A1) (hereinafter “Krall”) and Cott et al. (U.S. Pub. No. 2019/0226510 A1) (hereinafter “Cott”).
Regarding claims 2 and 8, Li does not teach the lower (or upper) plurality of features as comprising an interlocking device that is configured to maintain the curvature of the first film absent a bending force.
Krall teaches a flexible device comprising a plurality of ribs attached to a flexible substrate that limit a devices curvature in at predetermined direction [0057 & Fig. 5A], wherein the ribs have may have a stiffening device attached thereto [abstract, 0062], which can maintain a curved position and may be passive or activated features [0062, 0067].
Cott teaches a bending line comprising features that limit the bending degree, wherein the bend may be reversibly maintained by latching elements (caps/stems) [0036-0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to form at least some of the first plurality of convex parts as an interlocking device that interlocks with at least some of the first plurality of features to maintain a curved/bent position. One of ordinary skill in the art would have been motivated to provide functionally known passive [Krall] reversible [Cott] connections to a plurality of curvature/bend limiting features.

Claims 2 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, in view of Akiyama et al. (U.S. Pub. No. 2004/0183958 A1) (hereinafter “Akiyama”), and Williams (U.S. Patent No. 5,791,810) (hereinafter “Williams”) and optionally Galkievicz et al. (U.S. Pub. No. 2001/0018785 A1) (hereinafter “Galkievicz”) as applied to claims 12-13.
Regarding claims 2 and 9-13, Li demonstrates the upper and lower flexible substrates being peripherally connected (Fig. 2) but does not teach at least one interlocking device as part of or spaced from a first plurality of convex parts engaged on the lower substrate and at least one interlocking device on the upper substrate preventing movement in at least one direction and allowing it in a second direction.
Akiyama teaches a flexible display device comprising a seal/peripheral retainer that allows for an aligned first substrate and second substrate to be bent without creases due to sliding being allowed in a first direction but substantially no movement in a second direction [0018, 0056-0058, 0097] on both longitudinal sides (All Figs. [1601]) and on the transverse side(s) (All Figs. [1610]), wherein each retainer comprises a channel/receiving member (All Figs. [1602]) attached to the first substrate and a claw-like rail (All Figs. [1603]) attached to the second substrate, wherein the retainers restrain upward separation [0144, 0148].
It would have been obvious to one of ordinary skill in the art at the time of invention to form interlocking devices with (if the convex portions extend entirely to the periphery) or spaced from (convex parts only inward from a peripheral edge as depicted) a first and second pluralities of interlocking devices as claimed. One of ordinary skill in the art would have been motivated for any first and second substrates to be spaced and sealed using a system that would also allow for slidable movement that would prevent creasing and separation [0018, 0056-0058, 0144].
Further regarding claims 12-13, in the event that the rail/channel configuration is not seen as a plurality of interlocking devices as claimed, wherein both pluralities of interlocking devices being engagement rails are not taught:
Williams teaches a connecting member that permits sliding in a length/longitudinal direction comprising multiple identical interlocking features, improved over the prior art such as U.S. Patent No. 4,720,946 comprises a male T-shaped portion and female grooved portion similar to Akiyama, wherein identical or nearly identical features are improved over dissimilar ones which require different manufacturing processes/equipment/profiles (col. 1, lines 9-55), wherein load/engagement-level is determined in part by the width/shape of the distal portions (col. 4, lines 1-5), wherein engagement and disengagement are applied by movement in a perpendicular direction to sliding (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the both the rib and the groove slidable interlocking elements as a plurality of interlocking rails. One of ordinary skill in the art would have been motivated to form identically shaped slidable retainers, rather than dissimilar ones (col. 1, lines 9-55).
Finally regarding claim 12, the engagement/disengagement of the sliding rails is demonstrated in Williams to be in a shear/perpendicular/lateral direction (Fig. 5), but in the event that claim 12 is not taught.
Galkievicz teaches a self-mating fastener comprising a plurality of engagement rails, similar to that of Williams, wherein the resistance to disengagement and peel forces are high [0015, 0059-0060], wherein the profiles of adjacent ribs may be of differing heights such that a temporary engagement and more permanent engagement are possible, which would allow for easier engagement and a lesser likelihood of permanent separation [0046-0047].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, in view of Huitema et al. (U.S. Pub. No. 2016/0037625 A1) (hereinafter “Huitema 1”).
Regarding claim 14, a first stiffness in a first direction at a desired degree of curvature and a second stiffness in a second direction at the same desired degree of curvature is not taught.
Huitema 1 teaches a support for a flexible electronic device comprising a plurality of islands, which limit flexing upon coming into contact with each other, defined by a plurality of grooves in a first direction (Figs. 5A-5B [67]) and a plurality of grooves in a second direction perpendicular to the first (Figs. 5A-5B [68]), wherein the grooves can be varied to provide different levels flexing/stiffness in different directions [0112-0114].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the gaps between convex parts of Hioki as differing widths/shapes in different directions and along the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, in view of Chu (U.S. Pub. No. 2016/0330828 A1) (hereinafter “Chu”) OR Huitema et al. (U.S. Pub. No. 2016/0014919 A1) (hereinafter “Huitema 2”).
Regarding claim 15, in the event that the second plurality of supporting units on the upper substrate does not provide an expansion range as claimed:
Chu teaches a plurality of limiting structures, wherein the structures function similarly to the convex parts of Hioki by limiting the curvature by contacting upon contraction/concave bending (Fig. 2c), but the limiting structures also limit the curvature upon expansion/convex bending (Fig. 2d) [0033-0036].
	OR
Huitema 2 teaches a flexible support comprising a plurality of support sections separated by grooves, also comprising a slot and tab arrangement wherein the slot comprises a first stop wall, which functions similarly to the convex parts of Hioki by limiting the curvature by contacting upon contraction/concave bending, and a stop rib which limits the curvature in an expansion/convex bending direction [0091-0104].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an additional plurality of features (within or spaced from the lower plurality of supporting units) having an expansion range as claimed. One of ordinary skill in the art would have been motivated to prevent convex/outward bending (in addition to or in place of the upper supporting units).

Claims 1, 5-7, & 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huitema et al. (U.S. Pub. No. 2016/0037625 A1) (hereinafter “Huitema 1”).
Regarding claims 1, 5-7, and 14, Huitema 1 teaches a flexible electronic device (apparatus) having a bend limiting structure comprising a flexible support sheet (first flexible film) having a plurality grooves (gaps) forming a plurality of adjacent islands (plurality of curvature arresting features) thereon (attached/integrated), wherein upon a force subject to the support that forms a “living hinge” that operates to control the amount of bending/curvature, wherein the islands are formed as trapezoids or chamfered rectangles (U-,V-shaped grooves), wherein the size, number, and/or spacing of the grooves can be varied to provide more or less flexing/curvature of the support in different directions and/or at different locations of the support along a single direction, wherein an example is given for the spacing of the grooves, and an additional example is width of the grooves (first/second gap) being varied to increase or decrease the amount of bending permitted by the support [0112], wherein either at least some of a first plurality of adjacent islands having a first groove width between themselves and at least some other of a first plurality of adjacent islands having a second groove width between themselves, wherein the first groove width being different from the second groove width, is explicitly generically stated or it has been made obvious/motivated to one of ordinary skill in the art at the time of invention in that groove spacing/width are relatively interchangeable/usable together means to achieve the same result (varying bending/flexing/curvature in different locations along the same direction and/or along different directions).
Regarding claim 15, an additional plurality of islands/grooves is formed on the opposing side to limit the bending/flexing range in a different direction (up instead of down, i.e. the expansion range).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema 1, as applied to claim 1 above, in view of Satoh (U.S. Pub. No. 2008/0055831 A1) (hereinafter “Satoh”).
Regarding claims 3-4, any explicit dimensions for the grooves/islands are not given.
Satoh teaches a flexible image display device comprising a plurality of protrusions, which are functionally very similar/identical to the grooves/islands in Satoh in that they limit the curvature upon flexing (Fig. 2) [0011-0013], comprising a plurality of trapezoidal/rectangular protrusions that can be formed via integral molding or bonded thereto [0033-0034, 0051-0052], wherein an example protrusion is 1 mm or 0.5 mm, a thickness of 0.15 mm, and an inclined surface of about 80° [0034, 0043, 0045, 0054], which using basic trigonometry to find length below the incline gives a calculated gap/distance between protrusions of at least 0.053 mm (assuming the bottom edges do not contact), which has a calculated ratio with the width of at least 0.1 and a calculated ratio with the thickness of at least 0.35.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the joints as integral/attached to the flexible display device and comprising dimensions similar to or within the claimed range. One of ordinary skill in the art at the time of invention would have been motivated to form similar/identical features in an established design and looked to the art for successful examples and workable ranges.

Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema 1, as applied to claim 1 above, in view of Krall et al. (U.S. Pub. No. 2014/0099479 A1) (hereinafter “Krall”) and Cott et al. (U.S. Pub. No. 2019/0226510 A1) (hereinafter “Cott”).
Regarding claims 2 and 8, Huitema does not teach the first plurality of features as comprising an interlocking device that is configured to maintain the curvature of the first film absent a bending force.
Krall teaches a flexible device comprising a plurality of ribs attached to a flexible substrate that limit a devices curvature in at predetermined direction [0057 & Fig. 5A], wherein the ribs have may have 
Cott teaches a bending line comprising features that limit the bending degree, wherein the bend may be reversibly maintained by latching elements (caps/stems) [0036-0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to form at least some of the first plurality of convex parts as an interlocking device that interlocks with at least some of the first plurality of features to maintain a curved/bent position. One of ordinary skill in the art would have been motivated to provide functionally known passive [Krall] and reversible [Cott] connections to a plurality of curvature/bend limiting features to maintain a curved/bent position.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema 1, as applied to claim 1 above, in view of Chu (U.S. Pub. No. 2016/0330828 A1) (hereinafter “Chu”) OR Huitema et al. (U.S. Pub. No. 2016/0014919 A1) (hereinafter “Huitema 2”).
Regarding claim 15, an additional plurality of features on the same side having an expansion range and reaching an expansion range limit upon an applied bending force at or above the predetermined value is not taught.
Chu teaches a plurality of limiting structures, which limit the curvature by contacting upon contraction/concave bending (Fig. 2c), but also the limiting structures also limit the curvature upon expansion/convex bending (Fig. 2d) [0033-0036].
Huitema 2 teaches a flexible support comprising a plurality of support sections separated by grooves, also comprising a slot and tab arrangement wherein the slot comprises a first stop wall, limiting the curvature by contacting upon contraction/concave bending, and a stop rib which limits the curvature in an expansion/convex bending direction [0091-0104].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a third plurality of features (within or spaced from the first plurality of islands) having an expansion range and limit at a predetermined magnitude as claimed. One of ordinary skill in the art would have been motivated to prevent convex/outward bending (i.e. over the expansion range limit).

Claims 1-2, 6-7, 9-10, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (U.S. Pub. No. 2016/0291642 A1) (hereinafter “Kwak”) in view of Huitema et al. (U.S. Pub. No. 2016/0037625 A1) (hereinafter “Huitema 1”).
Regarding claims 1-2, 6-7, 9-10, and 15, Kwak teaches a flexible electronic device comprising a flexible display device/body (first film) and a flexible rear cover (second film) (All Figs. [103]), the display device having positioned thereabove at least one joint (Fig. 7 [109]), which may or may not cover the entire surface, comprising a plurality of inclined portions (features) comprising a trapezoidal/chamfered rectangular shape in cross-section, wherein the distance between the inclined portions determines the proper curvature inherently stopping upon contacting adjacent sides [0071-0072], wherein the display/device comprises at least one guide hole (channel/interlocking device) (Fig. 10 [115]) within the plurality of inclined portions (entire surface) or spaced therefrom (only a portion of the surface), wherein the channel is an interlocks with a slidable guide (Fig. 10 [131]) that allows movement without release [0077-0079] and would have also limited device movement in an expansion range.
Further regarding claim 1 and regarding claim 14, Kwak does not teach a gap of a first size between at least some adjacent ones of the first plurality of features and a gap of a second size between at least some other adjacent ones of the first plurality, wherein the first size is different from the second size OR that a degree of stiffness in a longitudinal/traverse direction is different from the degrees of stiffness in the other of the traverse/longitudinal direction.
Huitema 1 teaches a flexible electronic device (apparatus) having a bend limiting structure comprising a flexible support sheet (first flexible film) having a plurality grooves (gaps) forming a plurality of adjacent islands (plurality of curvature arresting features) thereon (attached/integrated), wherein upon a force subject to the support that forms a “living hinge” that operates to control the amount of bending/curvature, wherein the islands are formed as trapezoids or chamfered rectangles (U-,V-shaped grooves), wherein the size, number, and/or spacing of the grooves can be varied to provide more or less flexing/curvature of the support in different directions and/or at different locations of the support along a single direction, wherein an example is given for the spacing of the grooves, and an additional example is width of the grooves (first/second gap) being varied to increase or decrease the amount of bending permitted by the support [0112].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a gap of a first size between at least some adjacent ones of a plurality of curvature arresting features and a gap of a second size between at least some other adjacent ones of a plurality of curvature arresting features, wherein the first size is different from the second size, and/or provide a different degrees of stiffness in the longitudinal and traverse direction. One of ordinary skill in the art would have been motivated to such that not all portions of the support are not subject to the same bending or flexing limit using groove width (gap size) to increase/decrease the flexing/bending of the support/film in different locations along the same or different directions [0112-0113].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Huitema 1, as applied to claim 1 above, in view of Satoh (U.S. Pub. No. 2008/0055831 A1) (hereinafter “Satoh”).
Regarding claims 3-5, the inclined portions are not disclosed as attached to or integrated with the first film and any dimensions are not disclosed.
Satoh teaches a flexible image display device comprising a plurality of protrusions, which are functionally very similar/identical to the joints in Kwak in that they limit the curvature upon flexing (Fig. 2) [0011-0013], comprising a plurality of trapezoidal/rectangular protrusions that can be formed via integral molding or bonded thereto [0033-0034, 0051-0052], wherein an example protrusion is 1 mm or 0.5 mm, a thickness of 0.15 mm, and an inclined surface of about 80° [0034, 0043, 0045, 0054], which using basic trigonometry to find length below the incline gives a calculated gap/distance between protrusions of at least 0.053 mm (assuming the bottom edges do not contact), which has a calculated ratio with the width of at least 0.1 and a calculated ratio with the thickness of at least 0.35.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the joints as integral/attached to the flexible display device and comprising dimensions similar to or within the claimed range. One of ordinary skill in the art at the time of invention would have been motivated to form similar/identical features in an established design and looked to the art for successful examples and workable ranges.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Huitema 1, as applied to claim 1 above, in view of Krall et al. (U.S. Pub. No. 2014/0099479 A1) (hereinafter “Krall”) and Cott et al. (U.S. Pub. No. 2019/0226510 A1) (hereinafter “Cott”).
Regarding claim 8, Kwak does not teach the first plurality of features comprising an interlocking device that is configured to maintain the curvature of the first film absent a bending force.
Krall teaches a flexible device comprising a plurality of ribs attached to a flexible substrate that limit a devices curvature in at predetermined direction [0057 & Fig. 5A], wherein the ribs have may have a stiffening device attached thereto [abstract, 0062], which can maintain a curved position and may be passive or activated features [0062, 0067].
Cott teaches a bending line comprising features that limit the bending degree, wherein the bend may be reversibly maintained by latching elements (caps/stems) [0036-0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to form at least some of the first plurality of convex parts as an interlocking device that interlocks with at least some of the first plurality of features to maintain a curved/bent position. One of ordinary skill in the art would have been motivated to provide functionally known passive [Krall] and reversible [Cott] connections to a plurality of curvature/bend limiting features to maintain a curved/bent position.

Claims 1, 3-4, 5-7, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. (U.S. Pub. No. 2008/0018631 A1) (hereinafter “Hioki”) in view of Huitema et al. (U.S. Pub. No. 2016/0037625 A1) (hereinafter “Huitema 1”).
Regarding claims 1 and 5-7, Hioki teaches a flexible display device comprising a restriction part having a first and second support substrates (films) (All Figs. [12] & [16]) at least one or both of the substrates comprising a first (and second) plurality of attached convex parts having a trapezoidal cross-sectional shape, wherein upon flexing the convex parts contact on at least two side surfaces limiting further deformation in at least one direction [0080, 0098] in both a concave (contraction) and convex (expansion) directions [0066-0067], wherein the sides are sealed by a seal part [0052, 0098].
Further regarding claim 1 and regarding claim 14, a gap of a first size between at least some adjacent ones of the first plurality of features and a gap of a second size between at least some other adjacent ones of the first plurality, wherein the first size is different from the second size and a first stiffness in a first direction at a desired degree of curvature and a second stiffness in a second direction at the same desired degree of curvature is not taught.
Huitema 1 teaches a support for a flexible electronic device comprising a plurality of islands, which limit flexing upon coming into contact with each other, defined by a plurality of grooves in a first [67]) and a plurality of grooves in a second direction perpendicular to the first (Figs. 5A-5B [68]), wherein the grooves can be varied to provide different levels flexing/stiffness in different directions [0112-0114].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the gaps between portions of adjacent convex parts of Hioki as differing in width/shape in different locations along the same direction and/or along different directions to provide different levels of flexing in the same direction and/or different directions (first and second stiffness at a desired degree curvature). One of ordinary skill in the art would have been motivated to adapt a device with differences in regional flexibility as necessary [0112-0114].
Regarding claims 3-4, Hioki discloses a 0.1 mm scale for a different portion of the device [0096], which indicates that the plurality of features would be a similar size or within an order of magnitude, wherein it has been held that when the only claimed difference between a device is a recitation of the relative dimensions and the prior art device would not perform differently, then the claimed device is not patentably distinct. See MPEP 2144.04 IV. A.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki in view of Huitema 1, as applied to claim 1 above, in view of Satoh (U.S. Pub. No. 2008/0055831 A1) (hereinafter “Satoh”).
Regarding claims 3-4, in the event that Hioki does not make the convex portion/gap dimensions obvious as recited above:
Satoh teaches a flexible image display device comprising a plurality of protrusions, which are functionally very similar/identical to the joints in Hioki, wherein an example protrusion is 1 mm or 0.5 mm, a thickness of 0.15 mm, and an inclined surface of about 80° [0034, 0043, 0045, 0054], which using basic trigonometry to find length below the incline gives a calculated gap/distance between protrusions 
It would have been obvious to one of ordinary skill in the art at the time of invention to form convex parts comprising dimensions similar to or within the claimed range. One of ordinary skill in the art at the time of invention would have been motivated to form similar/identical features is a known manner and looked to the art for successful examples.

Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki in view of Huitema 1 as applied to claim 1 above, in view of Krall et al. (U.S. Pub. No. 2014/0099479 A1) (hereinafter “Krall”) and Cott et al. (U.S. Pub. No. 2019/0226510 A1) (hereinafter “Cott”).
Regarding claims 2 and 8, Hioki does not teach the first plurality of features as comprising an interlocking device that is configured to maintain the curvature of the first film absent a bending force.
Krall teaches a flexible device comprising a plurality of ribs attached to a flexible substrate that limit a devices curvature in at predetermined direction [0057 & Fig. 5A], wherein the ribs have may have a stiffening device attached thereto [abstract, 0062], which can maintain a curved position and may be passive or activated features [0062, 0067].
Cott teaches a bending line comprising features that limit the bending degree, wherein the bend may be reversibly maintained by latching elements (caps/stems) [0036-0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to form at least some of the first plurality of convex parts as an interlocking device that interlocks with at least some of the first plurality of features to maintain a curved/bent position. One of ordinary skill in the art would have been motivated to provide functionally known passive [Krall] reversible [Cott] connections to a plurality of curvature/bend limiting features.

Claims 2, 9-11, & optionally 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki in view of Huitema 1, as applied to claim 1 above, in view of Akiyama et al. (U.S. Pub. No. 2004/0183958 A1) (hereinafter “Akiyama”), and optionally Williams (U.S. Patent No. 5,791,810) (hereinafter “Williams”).
Regarding claims 2 and/or 9-11, Hioki does not teach the first plurality of convex parts as comprising at least one interlocking device or spaced from a first plurality of convex parts a first plurality of interlocking devices attached/integral with the first substrate engaged with a second plurality of interlocking devices on a/the second substrate preventing movement in at least one direction and allowing it in a second direction.
Akiyama teaches a flexible display device comprising a seal/peripheral retainer that allows for an aligned first substrate and second substrate to be bent without creases due to sliding being allowed in a first direction but substantially no movement in a second direction [0018, 0056-0058, 0097] on both longitudinal sides (All Figs. [1601]) and on the transverse side(s) (All Figs. [1610]), wherein each retainer comprises a channel/receiving member (All Figs. [1602]) attached to the first substrate and a claw-like rail (All Figs. [1603]) attached to the second substrate, wherein the retainers restrain upward separation [0144, 0148].
It would have been obvious to one of ordinary skill in the art at the time of invention to form interlocking devices with (if the convex portions extend entirely to the periphery) or spaced from (convex parts only inward from a peripheral edge as depicted) a first and second pluralities of interlocking devices as claimed. One of ordinary skill in the art would have been motivated for any first and second substrates to be spaced and sealed using a system that would also allow for slidable movement that would prevent creasing and separation [0018, 0056-0058, 0144].
Further regarding claim 9 and regarding claims 12-13, in the event that the rail/channel configuration is not seen as a plurality of interlocking devices as claimed, wherein both pluralities of interlocking devices being engagement rails are not taught:
Williams teaches a connecting member that permits sliding in a length/longitudinal direction comprising multiple identical interlocking features, improved over the prior art such as U.S. Patent No. 4,720,946 comprises a male T-shaped portion and female grooved portion similar to Akiyama, wherein identical or nearly identical features are improved over dissimilar ones which require different manufacturing processes/equipment/profiles (col. 1, lines 9-55), wherein load/engagement-level is determined in part by the width/shape of the distal portions (col. 4, lines 1-5), wherein engagement and disengagement are applied by movement in a perpendicular direction to sliding (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the both the rib and the groove slidable interlocking elements as a plurality of interlocking rails. One of ordinary skill in the art would have been motivated to form identically shaped slidable retainers, rather than dissimilar ones (col. 1, lines 9-55).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hioki in view of Huitema 1, Akiyama and Williams, as applied to claim 9 above, further in view of Galkievicz et al. (U.S. Pub. No. 2001/0018785 A1) (hereinafter “Galkievicz”).
Hioki/Huitema 1/Akiyama/Williams teach a flexible display device comprising identically shaped interlocking devices that are formed at least at two peripheral bending edges in one or more pluralities, wherein the interlocking devices comprise slidable engagement rails.
Regarding claim 12, the engagement/disengagement of the sliding rails is demonstrated in Williams to be in a shear/perpendicular/lateral direction (Fig. 5), but in the event that claim 12 is not taught.
Galkievicz teaches a self-mating fastener comprising a plurality of engagement rails, similar to that of Williams, wherein the resistance to disengagement and peel forces are high [0015, 0059-0060], wherein the profiles of adjacent ribs may be of differing heights such that a temporary engagement and more permanent engagement are possible, which would allow for easier engagement and a lesser likelihood of permanent separation [0046-0047].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hioki in view of Huitema 1, as applied to claim 1 above, in view of either Chu (U.S. Pub. No. 2016/0330828 A1) (hereinafter “Chu”) OR Huitema et al. (U.S. Pub. No. 2016/0014919 A1) (hereinafter “Huitema 2”).
Regarding claim 15, in the event that the second plurality of convex parts on the opposing film does not provide an expansion range as claimed or in the event they are not provided:
Chu teaches a plurality of limiting structures, wherein the structures function similarly to the convex parts of Hioki by limiting the curvature by contacting upon contraction/concave bending (Fig. 2c), but the limiting structures also limit the curvature upon expansion/convex bending (Fig. 2d) [0033-0036].
Huitema 2 teaches a flexible support comprising a plurality of support sections separated by grooves, also comprising a slot and tab arrangement wherein the slot comprises a first stop wall, which functions similarly to the convex parts of Hioki by limiting the curvature by contacting upon contraction/concave bending, and a stop rib which limits the curvature in an expansion/convex bending direction [0091-0104].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an additional plurality of features (within or spaced from the first plurality of convex parts) having an expansion range as claimed. One of ordinary skill in the art would have been motivated to prevent convex/outward bending in addition to or in place of the second plurality of features.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure has been additionally cited in the attached PTO 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 28th, 2021